United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Allison Park, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-2058
Issued: April 6, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 6, 2006 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ schedule award decision dated August 25, 2006. Under 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this schedule award decision.
ISSUE
The issue is whether appellant has more than a six percent permanent impairment to her
right upper extremity.
FACTUAL HISTORY
Appellant, a 53-year-old part-time flexible clerk, broke two bones in her right arm on
July 24, 2002 when her right arm was pinned by a postal container which came off of a truck.
She filed a claim for benefits, which the Office accepted for fracture of the right wrist. The
Office authorized surgery for arthroscopy of the right wrist, debridement of radius and open
hemiresection arthroplasty of the distal radio-ulnar joint with resection of the distal ulna and
stabilization of the distal ulna; the procedure was performed by Dr. Joseph E. Imbriglia, Board-

certified in orthopedic surgery, on November 20, 2002. On July 9, 2003 Dr. Imbriglia performed
a resection of the right distal ulna, a right extensor carpi ulnaris tenodesis for reconstruction of
the ulnar collateral ligament and a pronator quaratus pedicle flap for interposition between radius
and ulna.
On November 12, 2004 appellant filed a Form CA-7 claim for a schedule award based on
a partial loss of use of her right upper extremity.
In a report dated January 12, 2005, Dr. Imbriglia found that appellant had a 25 percent
impairment for loss of use of her right upper extremity pursuant to the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) fifth edition.
He stated:
“[Appellant] does have restriction of motion. She has 50 degrees of palmar
flexion and 50 degrees of dorsiflexion. [Appellant] has 60 degrees of supination
and 70 degrees of pronation. These are all restricted as a result of her accident.
She also has, as a result of the fracture of the wrist and the necessary surgeries,
decreased grip strength.... [Appellant] also complains of pain with flexion,
extension and rotation of her wrist.... As a result of the combination of the
fracture of the wrist, loss of motion, resection arthroplasty of the distal radio-ulnar
joint, pain and weakness I would estimate that she has lost 25 percent use of the
upper extremity for all practical intents and purposes. This is due to resection
arthroplasty of the ulnar head, [T]able 16-27. [Appellant] has loss of motion in
the wrist, [T]able 16-27 and loss of strength.”
In a memorandum/impairment evaluation dated February 24, 2005, an Office medical
adviser reviewed Dr. Imbriglia’s findings regarding loss of range of motion in the right wrist and
determined that appellant had a six percent impairment for loss of use of the right upper
extremity pursuant to the A.M.A., Guides. The Office medical adviser derived his impairment
rating based on the following calculations: a two percent impairment based on a 50 degree loss
of flexion, at Figure 16-28, page 467 of the A.M.A., Guides; a two percent impairment based on
a 50 degree loss of extension, at Figure 16-28, page 467 of the A.M.A., Guides; a one percent
impairment based on a 60 degree loss of supination, at Figure 16-37, page 474 of the A.M.A.,
Guides; and a one percent impairment based on a 70 degree loss of pronation, at Figure 16-37,
page 474 of the A.M.A., Guides.
On March 17, 2005 the Office granted appellant a schedule award for a six percent
permanent impairment of the right upper extremity for the period January 12 to May 23, 2005,
for a total of 18.72 weeks of compensation.
By letter dated March 21, 2005, appellant’s attorney requested a review of the written
record.

2

By decision dated August 25, 2006, an Office hearing representative affirmed the
March 21, 2005 Office decision.1
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act2 set forth the
number of weeks of compensation to be paid for permanent loss or loss of use of the members of
the body listed in the schedule. Where the loss of use is less than 100 percent, the amount of
compensation is paid in proportion to the percentage loss of use.3 However, the Act does not
specify the manner in which the percentage of loss of use of a member is to be determined. For
consistent results and to ensure equal justice under the law to all claimants, the Office has
adopted the A.M.A., Guides fifth edition as the standard to be used for evaluating schedule
losses.4
ANALYSIS
The Office medical adviser determined that appellant had a six percent permanent
impairment of the right upper extremity by applying Dr. Imbriglia’s findings for decreased range
of motion and decreased pronation and supination to the relevant figures of the A.M.A., Guides.
The method for rating impairment based on loss of range of motion in the wrist is outlined at
page 467 of the A.M.A., Guides, where it is stated:
“Flexion and extension
“The normal range of wrist motion is from 60 degrees extension to 60 degrees
flexion. The position of function is from 10 degrees extension to 10 degrees
flexion. The relative value of this motion unit is 42 percent of the upper extremity
function.
“(2). In Figure 16-28, match the measured flexion and extension angles (row
headed V) to their corresponding impairments of flexion (row headed I(f)
[percent]) and extensions (row headed I(e) [percent]). Impairment values for
angles falling between those listed in Figure 16-28 may be adjusted or
interpolated proportionally in the corresponding interval.
“(3). Add I(f) percent and I(e) percent to obtain the percent of upper extremity
impairment contributed by decreased wrist flexion and extension.”
1

The hearing representative initially issued his decision on August 4, 2005. However, he reissued his decision on
August 24, 2006; the hearing representative explained at the conclusion of this decision, parenthetically, that he was
reissuing the decision because the Office had failed to submit a copy of the August 4, 2005 decision to appellant’s
attorney.
2

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

3

5 U.S.C. § 8107(c)(19).

4

20 C.F.R. § 10.404.

3

The Office medical adviser applied Dr. Imbriglia’s findings of a 50 degree loss of flexion
and a 50 degree loss of extension to Figure 16-28, page 467 of the A.M.A., Guides and correctly
calculated two percent impairment for each category, based on Dr. Imbriglia’s measurements.
The method for rating impairments based on decreased pronation and supination is
discussed at page 472 of the A.M.A., Guides:
“Pronation and Supination
“The normal range of wrist motion is from 80 degrees supination to 80 degrees
pronation. The position of function is 20 degrees pronation. The relative value of
this motion unit is 28 percent of the upper extremity function.
“(2). In Figure 16-37, match the measured supination and pronation angles (row
headed V) to their corresponding impairments of pronation (row headed I(p)
[percent]) and extensions (row headed I(s) [percent]). Impairment values for
angles falling between those listed in Figure 16-37 may be adjusted or
interpolated proportionally in the corresponding interval.
“(3). Add I(p) percent and I(s) percent to obtain the percent of upper extremity
impairment contributed by decreased forearm rotation.”
The Office medical adviser applied Dr. Imbriglia’s findings of 60 degree loss of
supination and 70 degree loss of pronation to Figure 16-37, page 474 of the A.M.A., Guides and
calculated a two percent impairment for both elements; these calculations were rendered in
conformance with the applicable standards of the A.M.A., Guides. The Office properly credited
the opinion of the Office medical adviser, as opposed to that of Dr. Imbriglia, who failed to
explain how he arrived at his 25 percent impairment rating in his January 12, 2005 report.
Dr. Imbriglia derived appellant’s impairment by estimating “the combination of the fracture of
the wrist, loss of motion, resection arthroplasty of the distal radio-ulnar joint, pain and
weakness,” but did not specify the methods by which he calculated his 25 percent rating. As the
Office medical adviser’s report contained the only correct application of the A.M.A., Guides in
the instant record, the Office properly found that his opinion constituted the weight of the
medical evidence in granting appellant a schedule award for a six percent right upper extremity
impairment.
Appellant’s attorney requested a review of the written record, but did not submit any
additional medical evidence. Appellant has failed to provide probative medical evidence that she
has greater than the six percent permanent impairment of the right upper extremity already
awarded. The Board, therefore, affirms the August 25, 2006 decision of the Office hearing
representative.
CONCLUSION
The Board finds that appellant has no more than a six percent impairment of the right
upper extremity.

4

ORDER
IT IS HEREBY ORDERED THAT the August 25, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 6, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

